201 N.W.2d 920 (1972)
CITY OF CEDAR RAPIDS, Iowa, Appellee,
v.
Gregg Anthony KLEES, Appellant.
No. 55188.
Supreme Court of Iowa.
November 15, 1972.
*921 James L. Chipokas, Cedar Rapids, for appellant.
Richard C. Turner, Atty. Gen., David F. McGuire, Cedar Rapids City Atty., and Benjamin W. Blackstock, Cedar Rapids Asst. City Atty., for appellee.
Before MOORE, C. J., and LeGRAND, UHLENHOPP, HARRIS, and McCORMICK, JJ.
PER CURIAM:
Defendant was charged in the Municipal Court of Cedar Rapids, Iowa, with driving a motorcycle 60 miles per hour in a 25-mile-per-hour zone, a nonindictable offense under city ordinance. After pleading guilty, he was sentenced to a fine of $25 or, on non-payment, to seven days in jail. He appealed to district court. Code, 1971, § 762.48. After trial de novo, that court found him guilty and, based on the evidence before it, sentenced him to five days in jail with provision for release under the work-release statute. Code, 1971, § 356.26. Defendant then appealed to this court, contending that his allegedly harsher sentence in district court is a violation of his constitutional rights.
Prior to defendant's appeal to us, the United States Supreme Court decided North Carolina v. Pearce, 395 U.S. 711, 89 S. Ct. 2072, 23 L. Ed. 2d 656. That case dealt with retrial on remand. During the pendency of defendant's present appeal, however, the Court decided Colten v. Kentucky, 407 U.S. 104, 92 S. Ct. 1953, 32 L. Ed. 2d 584. That case dealt with trial de novo on appeal, such as we have here. Defendant's contentions are answered by the Colten decision.
Affirmed.